United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     March 22, 2006
                        _______________________
                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60132
                        _______________________


                               MAHMOOD RAZA

                                                               Petitioner,

                                  versus

               ALBERTO R GONZALES, U S ATTORNEY GENERAL

                                                      Respondent.
________________________________________________________________

                On Petition for Review of an Order
               of the Board of Immigration Appeals
                        BIA No. A78 141 371
_________________________________________________________________


Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

           Petitioner Mahmood Raza petitions for review of the order

of the Board of Immigration Appeals (“BIA”), affirming the judgment

of the Immigration Judge (“IJ”) denying his application for asylum

and withholding of removal.      We dismiss his petition regarding the

denial of asylum for lack of jurisdiction and we deny his petition

for review of the order denying withholding of removal.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               I. BACKGROUND

           The facts are undisputed.          Raza is a citizen of Pakistan

who entered the United States legally in 1997 as a nonimmigrant

with authorization to stay in the United States for not more than

six months.     Raza filed an application for asylum and withholding

of removal on October 9, 2003.         On March 15, 2004, the IJ denied

Raza a full asylum hearing on the basis that he did not file the

asylum application within one year of entry and did not qualify for

any exception to the one year rule by proving changed circumstances

or extraordinary circumstances.            The IJ also found that Raza was

not eligible for withholding of removal because he failed to

establish a clear probability of persecution if he returned to

Pakistan. Raza appealed to the BIA, which affirmed without opinion

on   January   28,    2005.    Raza   subsequently     filed   a   motion    to

reconsider with the BIA, which denied the motion with an opinion on

March 21, 2005.       Raza now petitions this court for review of the

order from the BIA affirming the judgment of the IJ to deny his

application for asylum and withholding of removal.

                               II. DISCUSSION

      A.   Jurisdiction over BIA’s Finding of Facts

           This court lacks jurisdiction to review alien asylum

claims, found by the BIA to be time barred.                  See 8 U.S.C. §

1158(a)(3)     (“No   court   shall   have    jurisdiction   to    review   any

                                       2
determination           of   the   Attorney     General      under    paragraph     (2)

[providing for exceptions, including the time bar, to an alien’s

right to apply for asylum].”).             There is a narrow exception where

the reasoning of the BIA is unclear.                  Zhu v. Ashcroft, 382 F.3d

521,       527   (5th    Cir.   2005)   (remanding    to     the    BIA   because   its

affirmance without opinion left the court with “no way of knowing

whether the BIA affirmed the IJ’s decision on a non-reviewable

basis, i.e., untimeliness).             In the instant case, however, the BIA

stated in its order that “[Raza’s] asylum application is time-

barred.”         In addition, the BIA further stated that Raza was not

entitled         to    any   exceptions    as   “he    has     not    shown   changed

circumstances which have materially affected his eligibility for

asylum, or that extraordinary circumstances prevented the filing of

the application within the 1 year time limit.”                      Thus, unlike Zhu,

the BIA made it clear that the basis for its affirmance of the IJ’s

judgment         was    untimeliness,     and   therefore,         this   court   lacks

jurisdiction.

                 Raza argues that this court has jurisdiction under the

REAL ID Act.1          Although the REAL ID Act retroactively restored this

       1
            Real ID Act Section 106(a)(1)(iii) amended 8 U.S.C. § 1252
(respecting judicial review of final orders of removal) by adding a new
provision, § 1252 (a)(2)(D), as follows:
            Nothing in subparagraph (B) or C [of § 1252(a)(2)], or in any
      other provision on [Immigration and Nationality Act] (other than
      this section) which limits or eliminates judicial review, shall be
      construed as precluding review of constitutional claims or questions
      of law raised upon a petition for review filed with an appropriate

                                            3
court’s jurisdiction to review constitutional claims and questions

of law regarding final orders of removal in many circumstances

where such review otherwise would be barred, the determination

whether Raza demonstrated that he filed his claim within one year

of arrival, or that exceptional circumstances precluded such a

finding, does not involve such a constitutional claim or legal

question.    The affirmance by the BIA based on untimeliness is a

factual question and therefore not subject to judicial review under

the REAL ID Act.    We therefore DISMISS Raza’s asylum petition for

lack of jurisdiction.

     B.     Withholding of Removal Claim

            The BIA’s order denying Raza’s withholding of removal,

however, is reviewable by this court.          8 U.S.C. § 1252; Roy v.

Ashcroft, 389 F.3d 132, 135 (5th Cir. 2004).         “Although this Court

generally reviews decisions of the BIA, not immigration judges, it

may review an immigration judge’s decision when, as here, the BIA

affirms   without   additional   explanation.”       Thuri   v.   Ashcroft,

380 F.3d 788, 791 (5th Cir. 2004) (quoting Moin v. Ashcroft,

335 F.3d 415, 418 (5th Cir. 2003)).        The IJ’s factual conclusions

are reviewed for substantial evidence. Girma v. INS, 283 F.3d 664,

666 (5th Cir. 2002).    “Under the substantial evidence standard ...




     court of appeals in accordance with this section.

                                     4
we must defer to the [IJ]’s factual findings unless the evidence is

so compelling that no reasonable fact finder could fail to find

otherwise.”    Id. (quoting Mikhael v. INS, 115 F.3d 299, 304 (5th

Cir. 1997)).

           The Attorney General must withhold removal of an alien

who proves a clear probability of persecution upon removal to his

home country.        See 8 U.S.C. § 1231(b)(a)(A).                To qualify for

withholding    of    removal,    an   applicant     must    establish   a     clear

probability of persecution, which means that persecution is “more

likely than not.”       INS v. Cardoza-Fonseca, 480 U.S. 421, 423, 107

S. Ct. 1207, 1209 (1987).        Raza based his withholding petition on

changed   conditions     in   Pakistan      after   the    September    11,    2001

terrorist attack in the United States.                The IJ stated in his

opinion that “[Raza] bases his fear of return to Pakistan on the

possibility that he would be targeted by Islamic extremists,

because of     his    moderate   views,     and   [Raza]    has    provided    some

evidence in the way of newspaper articles about general conditions

of Pakistan.”        The IJ concluded: “it appears that [Raza] fears

general conditions of violence in Pakistan.               He has . . . not cited

any instances of any[one] targeting him or his family.”                       It is

established that “people who are fleeing general conditions of

violence cannot establish a well-founded fear of persecution.”

Matter of Mogharrabi, 19 I. & N. Dec. 439, 447 (BIA 1987).

                                        5
            The decisions of the IJ and BIA that Raza failed to

establish a clear probability of his individual persecution based

on his religion, political opinion, or membership in a particular

social group if he returns to Pakistan are supported by substantial

evidence.    We therefore DENY Raza’s petition for withholding of

removal.

                            CONCLUSION

            We are without jurisdiction to review the denial of

Raza’s application for asylum as time-barred, so we dismiss Raza’s

asylum application.   Satisfied that the IJ’s order is supported by

substantial evidence, we deny Raza’s petition for withholding of

removal.

                               DISMISSED in part; DENIED in part.




                                 6